Citation Nr: 0928028	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a crush injury to the index, middle, and ring 
fingers, right hand (dominant).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a crush injury to the index, middle, and ring 
fingers, left hand (non-dominant).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1996 to March 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's residuals of a crush injury to the index, 
middle, and ring fingers of his right hand are characterized 
by a range of motion of 50 degrees in the distal 
interphalangeal (DIP) joints, and the fingers completely 
approximate the proximal traverse crease of the palm and 
opposed the tip of the thumb.

2.  The Veteran's residuals of a crush injury to the index, 
middle and ring fingers, left hand, are characterized by a 
range of motion of 50 degrees in the (DIP) joints, and the 
fingers completely approximate the proximal traverse crease 
of the palm and opposed the tip of the thumb.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of crush injury to the index, middle, and 
ring fingers, right hand (dominant), have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a (2008), Diagnostic 
Codes (DCs) 5299-5229 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of crush injury to the index, middle, and 
ring fingers, left hand (non-dominant), have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.71a, DCs 5299-5229.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In March 2006 and January 2009 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2006 rating 
decision, January 2007 SOC, and May 2009 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the January 2009 letter which VA 
sent to the Veteran.  The VCAA duty to notify with respect to 
the additional requirements for an increased-compensation 
claim as recently delineated by the Court in Vazquez-Flores, 
supra, was also satisfied in the January 2009 letter.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5218, the evaluation assigned for 
unfavorable ankylosis of the index, long, and ring fingers is 
40 percent for the major hand and 30 percent for the minor 
hand.  38 C.F.R. § 4.71a.  Under DC 5222, favorable ankylosis 
of the index, long, and ring fingers is assigned a 40 percent 
evaluation for the major hand and 30 percent for the minor 
hand.  Id.  A 10 percent rating is warranted for favorable 
ankylosis of a major or minor index finger, a 10 percent 
rating is warranted for favorable ankylosis of a major or 
minor long finger, and a noncompensable evaluation is 
warranted for favorable ankylosis of a major or minor ring 
finger.  38 C.F.R. § 4.71a, DCs 5225, 5226, and 5227.  The 
Note to Diagnostic Codes 5225-5227 provides that it should be 
considered whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, limitation of 
motion for the index or long finger, a 10 percent evaluation 
is for consideration where there is a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension limited by more than 30 degrees.  A 0 percent 
(noncompensable) rating is assigned for any limitation of 
motion of the ring finger, under DC 5230.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), we are required to consider 
the Veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain alone.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Veteran currently has separate 10 percent evaluations for 
the residuals of crush injuries to the index, middle, and 
ring fingers under DCs 5299-5229.  In this case the 5299 code 
represents an unlisted disability of the digits.  See 38 
C.F.R. § 4.27.

The Veteran underwent a VA examination in April 2006 at which 
he reported having constant, achy, non-radiating pain in all 
of his fingers.  In addition, he had weakness, stiffness, and 
swelling, and he did not have locking instability, heat, or 
redness.  His pain level was six out of ten, and during 
flare-ups that occurred approximately five times per week and 
lasted eight to 12 hours, the severity was eight out of ten.  
A precipitating factor was using his hands as a mechanic and 
an alleviating factor was sleep and rest.  Flare-ups did not 
impair his ability to perform his activities of daily living.  
His condition did not impair his ability to perform his job 
but is slowed him down, and he had missed five to six days of 
work in the past year due to it.  The Veteran took Tylenol 
and Motrin as needed.

On examination, the fingers of the left hand were negative 
for edema, ecchymosis, or erythema.  There was diffuse 
tenderness in all parts of the second, third and fourth 
digits.  The flexor and extensor tendons were intact at the 
proximal interphalangeal (PIP) and DIP joints.  The second 
digit PIP had five degrees of ulna deviation.  Otherwise, the 
examination of the left digits were negative.

The fingers of the right hand were negative for edema, 
ecchymosis, or erythema, and there was diffuse tenderness in 
all parts of the second, third, and fourth digits.  The 
flexor and extensor tendons were intact at the PIP and DIP 
joints.  There was positive mallet finger on the third digit 
at 15 degrees of flexion, the second digit PIP had 15 degrees 
of ulna deviation, the third digit had five degrees of ulna 
deviation, and the third digit nail had a slight deformity.  
Otherwise, the examination of the right digits was negative.

There was no ankylosis of the digits, wrist dorsiflexion of 
20 to 30 degrees, metacarpophalangeal (MCP) flexion of 30 
degrees, PIP joint flexion of 30 degrees, and the thumb pad 
faced the finger pads on thumb abduction and rotation.  Range 
of motion testing of the second, third and fourth digits was 
normal bilaterally, except that on the left hand flexion PIP 
was 75 of 100 degrees and flexion DIP was 40 of 80 degrees, 
and on the right hand flexion PIP was 70 of 100 degrees and 
flexion DIP was 40 of 80 degrees.  In addition, there was 
negative 15 degrees of extension on the right side and pain 
bilaterally throughout the ranges of motion.  

There were no gaps from the thumb to fingers or thumb pad and 
fingers.  In addition, there was a gap of approximately 1 cm 
bilaterally on the second, third and fourth digits.  The 
Veteran stated that he could not flex his finger tips, but 
when the examiner isolated them there was some flexion and 
extension.  The examiner also observed that the Veteran 
gripped his binder without difficulty or obvious pain when 
leaving the examination.  Grip strength was 3.5/5 during the 
examination and was 5/5 when shaking the examiner's hand in 
the waiting room before the examination.  X-rays showed old 
fractures in the right ring finger and the left middle finger 
and ring finger.  The examiner diagnosed status post crushing 
injury of the bilateral second, third, and fourth digits with 
residuals.

In his October 2006 Notice of Disagreement, the Veteran wrote 
that his bilateral hand condition is not accurately described 
in the examination report.  He said the initial problems were 
with the tips of the fingers, and it had gradually spread 
back through his hands.  The Veteran further stated that his 
hands were in constant pain and his strength was decreasing, 
which negatively impacted his ability to perform his job as a 
mechanic.  He also wrote that he believed that he was having 
severe arthritic problems in his hands as a result of his 
injuries.

January 2007 VA treatment notes indicate that the Veteran had 
an ache and stiffness with decreased range of motion in all 
DIP joints bilaterally.  The range of motion of the DIP 
joints was 0 to 40 degrees with pain for all digits except 
the thumbs.  There was no swelling, the fingers were unable 
to reach the traverse crease of the palm of the hand, and 
there was good grip strength.  At November 2007 VA treatment 
the Veteran had a limited range of motion in his hands and 
difficulties with gripping and fine motor.  The Veteran was 
taking ibuprofen, 800 mg, twice daily and his pain had 
worsened.  At September 2008 treatment he said the pain was 
aggravated by changes in the weather and was temporarily 
relieved by taking ibuprofen.  He denied any tingling or 
numbness.  In October 2008 he complained of bilateral finger 
and hand pain.  The pain had gotten worse, Motrin only 
temporarily relieved it, and heat provided relief.  In 
December 2008 the Veteran said that the cold weather made his 
hands worse, and that switching his medication to Naproxyn 
had not helped.

The Veteran had an examination arranged through VA QTC 
Services in January 2009, at which he reported constant pain 
in his injured fingers that was an eight out of ten at its 
worst.  The pain can be elicited by physical activity and 
weather, and it comes on spontaneously.  It is relieved by 
rest and Motrin, and the Veteran said that he can not 
function with the pain as he could in the past.  He described 
loss of strength and dexterity, and stiffness and deformity.  
Functional impairments reported by him were difficulty using 
keyboards, buttons, fine skills, and playing stringed 
instruments.  It was noted that the Veteran's right hand is 
dominant because he uses it to write.

On clinical examination, the Veteran was able to tie 
shoelaces, fasten buttons, and pick up a piece of paper and 
tear it in half without difficulty.  His fingertips could 
approximate the proximal transverse crease of the palm 
bilaterally.  The tip and pad of the thumbs could oppose the 
respective fingers to 0 cm and hand strength was within 
normal limits bilaterally.  The ranges of motion of the 
index, long, and ring fingers were PIP flexion to 110 
degrees, MP flexion 90 degrees, and DIP flexion 0 to 50 
degrees with pain at 50 degrees bilaterally.  Normal ranges 
of motion are 0 to 110 degrees PIP flexion, 0 to 90 degrees 
MP flexion, and 0 to 70 degrees DIP flexion.  Joint function 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  X-rays 
of the hands showed old tuft fractures bilaterally.  The 
examining physician felt that there was no change to the 
diagnosis of status post crush injury to the bilateral hands 
with limitation of motion of the bilateral index, middle and 
ring fingers.  It was noted that the Veteran had lost jobs at 
Home Depot and a glass company due to clumsiness resulting 
from his injury, and that he had trouble holding and 
grasping.

At March 2009 VA treatment, the Veteran described the pain as 
aching, progressing from the fingertips to the carpal bones.  
There was no burning sensation, numbness, or tingling; the 
pain was worse on cold mornings.  He had received 
occupational therapy in 2001 and had tried wearing running 
gloves to keep his hands warm.  He had noticed weakness in 
his hands when opening jars of pickles, writing, and typing, 
and decreased dexterity with buttoning shirts, golfing, and 
playing guitar.  The range of motion on digits two to four 
was full bilaterally except for DIP flexion.  The Veteran's 
hands had full strength in the abductor digiti minimi and 
abductor pollicis brevis.  It was noted that the pain was 
consistent with osteoarthritis in the hands.  X-rays showed 
an old comminuted fracture of the distal tuft of the left 
third digit and clefts in the distal tuft of the ring fingers 
that were probably congenital in nature.  There also appeared 
to be early degenerative changes at the DIP joint of the 
right middle finger.

After a careful review of the evidence, the Board finds that 
the Veteran is not entitled to evaluations in excess of 10 
percent for residuals of a crush injury to the index, middle 
and ring fingers, right hand (dominant) and left hand (non-
dominant).  The medical evidence of record does not show that 
he has ankylosis of the second through fourth digits, 
bilaterally.  Therefore, he does not qualify for a higher 
evaluation under Diagnostic Codes 5218, 5222, 5225, 5226, or 
5227.  An evaluation in excess of 10 percent is not available 
under Diagnostic Code 5229, and a compensable evaluation is 
not available under DC 5230.  Id.

The Board further notes that at the January 2009 QTC 
examination it was found that joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  At the 
April 2006 VA examination it was noted that flare-ups did not 
impair the Veteran's ability to perform his daily functional 
or occupational activities, although he was slowed down in 
his occupation.  The Board acknowledges that the VA 
examination and treatment records show the Veteran has pain 
as a result of his residuals of crush injuries to his 
bilateral index, middle, and ring fingers.  Furthermore, at 
the January 2009 examination and March 2009 VA treatment, he 
reported difficulty using a keyboard, buttons, writing, 
opening jars of pickles, golfing, and playing guitar.  
However, the Board also notes that the April 2006 VA examiner 
observed that the Veteran had full strength when shaking his 
hand and was able to grip a binder without difficulty.  
Furthermore, the January 2009 examiner noted that the Veteran 
could tie shoelaces, fasten buttons, and pick up and tear a 
piece of paper without difficulty.  

Therefore, while acknowledging the limitations that the 
Veteran has as a result of his residuals of crush injury to 
his bilateral index, middle, and ring fingers, the Board 
finds that the current separate 10 percent evaluations 
adequately compensate for those injury residuals.  At no time 
since the filing of the Veteran's claim for an increased 
evaluation has the overall evidence reflected incoordination, 
excess fatigability, or such additional functional 
limitations as to warrant a higher rating.  See DeLuca, 
supra.  

The Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected residuals of a 
crush injury to the index, middle, and ring fingers of both 
hands, as the Court has indicated can be done in this type of 
case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, we find that at no time 
during the claim and appeal period have these service-
connected disabilities been more disabling than as currently 
rated.

In addition, given the Veteran's complaints associated with 
employment, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for these conditions, 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the assigned ratings.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the disabilities would be 
in excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.


The evidence preponderates against the assignment of ratings 
in excess of 10 percent for the service-connected residuals 
of a crush injury to the index, middle, and ring fingers, 
right hand (dominant) and left hand (non-dominant).  There is 
no reasonable doubt to be resolved in the Veteran's favor, 
and the appeal must therefore be denied.  38 C.F.R. §§ 3.102, 
4.7.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a crush injury to the index, middle, and ring 
fingers, right hand (dominant) is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a crush injury to the index, middle, and ring 
fingers, left hand (non-dominant) is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


